      Case 1:16-cv-00572-RP Document 108 Filed 04/06/20 Page 1 of 12




                    UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                           AUSTIN DIVISION


JEAN JONES,                    §
                               §
            Plainitff          §       CASE NUMBER: 1:16-cv-00572-RP
                               §
            v.                 §
                               §
PORTFOLIO RECOVERY ASSOCIATES, §       Honorable Robert Pittman
LLC, and WESTERN SURETY CO.,   §
                               §
            Defendants.        §
                               §

         PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES AND COSTS
         Case 1:16-cv-00572-RP Document 108 Filed 04/06/20 Page 2 of 12




       Plaintiff Jean Jones filed the Complaint in this matter alleging that Defendant, Portfolio

Recovery Associates, violated the Fair Debt Collection Practices Act. (the “FDCPA”) and the

Texas Fair Debt Collection Practices Act (the “TDCA”). The jury awarded Plaintiff a total of sixty-

one thousand dollars in statutory damages. (Dkt. #83). Plaintiff received $1,000 in damages under

the FDCPA, and $60,000 in damages under the TDCA. Plaintiff now moves for $106,101.50 in

attorneys’ fees and $1,476.49 of costs pursuant to Section 1692k of the FDCPA and Section

392.403 of the TDCA. Time and expense records for this total are attached hereto as Exhibit A.

I.     Plaintiff is Entitled to an Award of Costs and Reasonable Attorneys’ Fees Under the
       FDCPA and the TCPA

       A plaintiff who prevails under the FDCPA is entitled to an award of costs and reasonable

attorneys’ fees.” 15 U.S.C. § 1692k; Serna v. Law Office of Joseph Onwuteaka, PC, 2014 WL

3749652, *3 (S.D. Tex. July 29, 2014). Congress has made an award of reasonable attorney’s fees

mandatory. 15 U.S.C. § 1692k(a)(3); Tolentino v. Friedman, 46 F.3d 645, 651-52 (7th Cir. 1995)

cert denied, 515 U.S. 1160 (1995). “The TDCA is an analogue of the FDCPA, providing a state

law cause of action for wrongful, abusive, or otherwise unfair debt collection practices.”

Kirkpatrick v. Dover & Fox, P.C., 2013 U.S. Dist. LEXIS 150988, at *20 (S.D. Tex. Oct. 21,

2013). Like Section 1692k of the FDCPA, Section 392.403 of the TDCA entitles a successful

plaintiff to reasonable attorneys’ fees and costs. Plaintiff here achieved great success in her action

against Defendants. She obtained a favorable jury verdict and damages of $61,000. (Dkt. #83).

This award consisted of $1,000 under the FDCPA—the maximum amount of statutory damages

available under the statute—plus $60,000 in damages under the TDCA.

II.    The Requested Attorneys’ Fees Are Reasonable

       An award of reasonable attorneys’ fees is calculated using the lodestar method: multiplying

the number of hours reasonably expended by the attorney’s reasonable hourly rate. Hensley v.


                                                  1
         Case 1:16-cv-00572-RP Document 108 Filed 04/06/20 Page 3 of 12




Eckerhart, 461 U.S. 424, 433-37 (1983); Black v. SettlePou, P.C., 732 F.3d 492, 502 (5th Cir.

2013). The reviewing court then “adjusts the lodestar upward or downward depending on the

respective weights of the twelve factors set forth in Johnson v. Georgia Highway Express, Inc.,

488 F.2d 714, 717-19 (5th Cir.1974).” Longden v. Sunderman, 979 F.2d 1095, 1099 (5th Cir.

1992). This results in a three-step process: (1) ascertain the nature and extent of services provided

by the attorneys (i.e., reasonableness of the time expended and hours billed); (2) value the services

according the customary fee and quality of the legal work (i.e., reasonableness of the hourly rate);

and (3) adjust the compensation based on relevant Johnson factors. See Copper Liquor, Inc. v.

Adolph Coors, 684 F.2d 1087, 1092 (5th Cir. 1982).

       The amount of attorneys’ fees requested need not be proportionate to the settlement or

judgment amount, as that would defeat the public benefit advanced by the litigation. Johnson v.

Eaton, 958 F. Supp. 261, 264 (M.D. La. Feb. 12, 1997). Even small cases merit large fee awards

because Congress adopted the fee-shifting model to enhance enforcement of important rights such

as consumer protection. See Student Pub. Interest Research Grp. of New Jersey, Inc. v. AT&T Bell

Laboratories, 842 F.2d 1436, 1449 (3d Cir. 1988).

       A.      Plaintiff’s Attorneys Billed a Reasonable Number of Hours on this Case

       The hours billed by Plaintiff’s attorneys in this case was reasonable. First, Plaintiff’s

attorneys exercised billing judgment by writing off or otherwise excluding 32 hours of time spent

on the case because such time was excessive, redundant, or unnecessary, or was otherwise clerical

or purely administrative in nature. See Exs. B-F. Moreover, all time billed for conferring among

the lawyers was spent purely on tactics and strategy—not on administrative items or other, non-

billable matters. See id. Plaintiff’s attorneys have thus exercised billing judgment by making “a

good-faith effort to exclude from a fee request hours that are excessive, redundant, or otherwise



                                                 2
         Case 1:16-cv-00572-RP Document 108 Filed 04/06/20 Page 4 of 12




unnecessary, just as a lawyer in private practice ethically is obligated to exclude such hours from

his fee submission.” Hensley, 461 U.S. at 434.

       Second, Plaintiff’s attorneys divided the labor for this case to ensure efficient billing and

to avoid wasted time. “Given the complexity of modern litigation, the deployment of multiple

attorneys is sometimes an eminently reasonable tactic,” and “[e]ffective preparation and

presentation of a case often involve the kind of collaboration that only occurs when several

attorneys are working on a single issue.” Gay Officers Action League v. Puerto Rico, 247 F.3d

288, 297 (1st Cir. 2001) (citation omitted). Courts have recognized that dividing labor in a case

among specialized counsel does not result in “overstaffing” when the plaintiff explains “the need

for teamwork in this litigation and how responsibility for various tasks was divided among the

attorneys and support personnel.” Cohen v. Brown Univ., 2001 U.S. Dist. LEXIS 22438, at *70

(D.R.I. Oct. 18, 2001); see also Gay Officers, 247 F.3d at 297 (“[T]he attorneys’ proffer to the

district court persuasively described their division of responsibility and their need for teamwork.”).

Plaintiff’s representation consisted of five attorneys divided into three teams: litigation and case

management, trial, and appeal. This division of labor allowed the attorneys to draw on their

respective strengths and experience to eliminate duplicative work, avoid “learning on the job,” and

to provide Plaintiff with high-quality representation at each stage of the case.

       Wood and Chatman were the litigators, handling the case from inception and managing the

pleadings and discovery. Wood and Chatman have extensive experience with filing and managing

these types of cases, allowing them to streamline the process and keep fees and costs down.

Zimmer and Clark were trial counsel. Zimmer entered the case after discovery to assist Wood and

Chatman with summary judgment. This prepared him well for the trial and allowed him to bring

his hometown experience to bear in the briefing—a key addition, given that Wood and Chatman

primarily practice in Illinois. Clark came on solely for the trial and pre-trial motions in limine.
                                                  3
         Case 1:16-cv-00572-RP Document 108 Filed 04/06/20 Page 5 of 12




Zimmer and Clark were able to use their extensive trial experience in state and federal court to

quickly and efficiently prepare for trial. Their total combined hours were only 53.9 for an entire

federal trial, pre-trial motions, post-trial motions, Zimmer’s work on the summary judgment

briefings, and providing comments for the strategy on appeal. Brown was Plaintiff’s appellate

counsel and handled only the appeal and assisting with this fee application. As set forth below and

in his declaration, Brown has substantial appellate experience, including in the Fifth Circuit, and

has spent years handling high-stakes federal litigation and appeals of various kinds. His skills and

experience ensured that the appellate work was handled efficiently.

       Plaintiff has also submitted supporting declarations from other attorneys attesting to the

reasonableness of the hours billed. Two of these attorneys are local consumer plaintiffs’ attorneys

that practice in the Western District of Texas, both of whom agree that the hours billed to the cases

were “necessary” to Plaintiff’s representation in this case. (Ex. G, Decl. of Paula Pierce; Ex. H,

Decl. of Ben Bingham). The third is from a 20-year veteran of consumer litigation with substantial

appellate experience, who stated that the appellate-related hours were “reasonable” to obtain the

result achieve. (Ex. I, Decl. of Stacy M. Bardo).

       B.      Plaintiff’s Attorneys’ Hourly Rates Are Reasonable

       The proper hourly rate is determined based on the market rate for the services of plaintiff's

counsel. See, e.g., Missouri v. Jenkins, 491 U.S. 274, 283 (1989). To determine reasonable rates,

the court will consider an attorney’s regular hourly rate as well as prevailing rates in the

community. La. Power & Light Co. v. Kellstrom, 50 F.3d 319, 328 (5th Cir. 1995). Courts have

stated that “the best evidence of the market value of legal services is what people pay for it.” Balcor

Real Estate Holdings, Inc. v. Walentas-Phoenix Corp., 73 F.3d 150, 153 (7th Cir. 1996) (emphasis

in original); Lemensdorf v. Welin, 2011 WL 6151431, *3 (M.D. Ga. Dec. 12, 2011). If an attorney

ordinarily works on a contingent-fee basis, a court “should look to the next best evidence -- the
                                                    4
          Case 1:16-cv-00572-RP Document 108 Filed 04/06/20 Page 6 of 12




rate charged by lawyers in the community of ‘reasonably comparable skill, experience, and

reputation.’” Blum v. Stenson, 465 U.S. 886, 895 n.11 (1984). The “next best evidence” also

includes fee awards the attorney has received in similar cases. Cope v. Duggins, 203 F. Supp. 2d

650, 655-56 (E.D. La., Apr. 17, 2002) (citing Blum, 465 U.S. at 89 n.11; Norman v. Housing Auth.

of City of Montgomery, 836 F.2d 1292, 1299 (11th Cir. 1988)).

                 1.       Plaintiff’s Attorneys Are Experienced Litigators Whose Hourly Rates
                          Are Supported by Prior Fee Awards and Paying Clients

        Wood’s current actual hourly rate is $372.00. (Ex. B, Decl. of Michael Wood). Wood has

charged and been paid his present hourly rate for comparable work, including collection defense

litigation. His rate reflects his experience as plaintiff’s counsel in over 800 FDCPA cases,

including 15 in this District. He has also been counsel to more than 250 debt defense cases. Wood’s

current rate and prior hourly rates have been approved in the following cases: Lloyd v. Credit

Systems International Inc., Case No. 19-cv-01309 (N.D. Ill.) (approving $372/hr rate in 2019);

Moore v. Summit Receivables, LLC et al, 19-cv-01309 (N.D. Ill.) (approving $372/hr rate in 2019);

Lambert v. Southwest Credit Systems, Inc., 17-cv-05228 (N.D. Ill.) (approving fee petition with

rate of $372/hr. in 2019);1 Chatman v. Stellar Recovery, Inc.., 16-cv-00833 (N.D. Ill.) (approving

prior $352/hr rate in 2017); Foust v. Midland Funding LLC, et al, Case No. 18-cv-02155 (N.D.

Ill.) (approving prior $352/hr rate in 2019); and Rhone v. MBB, Case No. 16-cv-05215 (N.D. Ill.)

(2019) (rev’d on other grounds) (approving prior $352/hr rate in 2018). Notably, Wood’s rate was

approved over the defendants’ objections in Lloyd, Foust, and Rhone. Foust and Lloyd even

involved the same types of claims against the same primary defendant, Portfolio Recovery

Associates, LLC. This is particularly notable because a contested fee petition requires closer




1The court in Lambert did not provide a written opinion. The fee award included some deductions, but made no
mention of a reduction to the attorneys’ hourly rates.
                                                       5
         Case 1:16-cv-00572-RP Document 108 Filed 04/06/20 Page 7 of 12




scrutiny of the requested rate. See Farooq v. Portfolio Recovery, LLC, 2016 U.S. Dist. LEXIS

66180, at *7 (N.D. Ill. May 19, 2016).

       Chatman’s current actual hourly rate is for consumer litigation is $335.00. (Ex. C, Decl. of

Celetha Chatman). Her rate reflects her experience as plaintiff’s counsel in over 600 FDCPA cases,

including being appointed as class counsel in 11 class actions, as well as her bankruptcy and

consumer debt collection defense experience. Her current and prior hourly rates have been

approved in the following cases: Lloyd v. Credit Systems International Inc., Case No. 19-cv-01309

(N.D. Ill.) (approving $335/hr rate in 2019); Lambert v. Southwest Credit Systems, Inc., 17-cv-

05228 (N.D. Ill.) (approving fee petition with rate of $335/hr. in 2019);1 Chatman v. Stellar

Recovery, Inc., 16-cv-00833 (N.D. Ill.) (approving prior $315/hr rate in 2017); Rhone v. MBB,

Case No. 16-cv-05215 (N.D. Ill.) (2019) (rev’d on other grounds) (approving prior $315/hr rate in

2018); and Holloway v. Portfolio Recovery Associates LLC., 15-cv-11568 (N.D. Ill.) (approving

prior $295/hr rate in 2016). Chatman also had her fee approved over the defendants’ objections in

Lloyd, Foust, and Rhone.

       Zimmer’s current actual hourly rate for federal litigation is $325.00. (Ex. D, Decl. of Robert

Zimmer). Zimmer is an experienced trial attorney specializing in the FDPCA and other consumer

cases. He has litigated over 50 FDCPA and other consumer protection matters in Texas state

courts, and he has also defended dozens of consumers who have been sued by creditors and/or debt

collectors in Texas state courts. He was invited to speak about FDCPA trial strategy at the 2018

National Consumer Law Conference in Chicago, along with co-counsel Amy Clark.

       Clark’s current actual hourly rate for federal litigation is $400.00. (Ex. E, Decl. of Amy

Clark). Clark has substantial experience in consumer related matters and is regularly asked to

speak publicly about her work. She has provided evidence and commentary to the Texas

Legislature on consumer issues involving debt collection and payday and title loans. Clark also
                                                 6
         Case 1:16-cv-00572-RP Document 108 Filed 04/06/20 Page 8 of 12




has substantial trial experience, and she has represented dozens of clients in jury and bench trials

in Texas and Southern California. Her prior hourly rate of $330 was approved in 2013 by the court

in Martignetti v. Bachman, Case No. 10-cv-00548 (C.D. Cal.)

        Brown has a current actual hourly rate of $425.00. (Ex. F, Decl. of Daniel Brown). Brown

graduated cum laude from Harvard Law School in 2009. He began his career at Kirkland & Ellis,

LLP, representing debtors in large chapter 11 reorganizations. In March 2012 he started his own

firm, representing distressed debt investors in banking and financial litigation in federal courts and

appellate courts around the country. He also served as the trustee of a litigation trust established in

In re Imperial Capital Bancorp, Inc. Case No. 09-bk-19431 (Bankr. S.D. Cal.). He later sold his

firm to his former employees and started a new firm focused on consumer protection litigation—

using his experience in federal litigation and appeals to provide high-quality representation to

consumers facing fraud or abuse by the financial industry. Brown has substantial experience in

federal litigation, appellate litigation, FDCPA litigation, mortgage fraud litigation, and other

consumer fraud litigation involving the banking and financial sector. In his work on bankruptcy

litigation and reorganizations, Brown’s rates had to be approved by the reviewing court and paid

by clients. Courts approved and clients paid his prior rates in the following cases: In re Imperial

Capital Bancorp, Inc., 09-bk-19431 (Bankr. S.D. Cal.) (approving prior $400/hr rate in 2012); In

re FirstFed Financial Corp., 2:10-bk-12927 (Bankr. C.D. Cal.) (approving prior $400/hr rate in

2014); and In re AmericanWest Bancorporation, 10-nk-06097 (Bankr. E.D. Wash.) (approving

prior $450/hr rate in 2013). Brown’s current hourly rate of $425 for FDPCA litigation was

approved in Bishop-Lillegard v. Unifund CCR, LLC, et al., Case No. 16-cv-8075 (N.D. Ill.).

        While some hours in this matter were originally billed at the attorneys’ prior approved

rates, those rates have risen concomitantly with the passage of time to reflect the attorneys’

increased experience as well as to adjust for inflation. Plaintiff’s attorneys are nevertheless entitled
                                                   7
         Case 1:16-cv-00572-RP Document 108 Filed 04/06/20 Page 9 of 12




to recover all of their hours at their present hourly rates. As the Supreme Court explained in

Missouri v. Jenkins, 491 U.S. 274 (1989), contingent-fee lawyers “are not paid until a favorable

decision finally eventuates, which may be years later…. Meanwhile, their expenses of doing

business continue and must be met . . . . [T]he courts have regularly recognized the delay factor,

either by basing the award on current rates or by adjusting the fee based on historical rates to reflect

its present value.” Id. at 282 (citations omitted). Plaintiff therefore requests that all fees be awarded

at present hourly rates, as set forth above.

                2.      The Hourly Rates Are in Line with Prevailing Market Rates Based on
                        Relevant Survey Data and Testimony from Other Attorneys

        All of Plaintiff’s attorneys’ rates are in line with prevailing market rates for attorneys with

similar skills and experience. According to the U.S. Consumer Law Attorney Fee Survey Report

2015-2016, a portion of which is attached hereto as Exhibit J, the median rates for attorneys

practicing consumer law in Austin, Texas were as follows: $350/hr for 3-5 years of experience;

$375/hr for 6-10 years; and $510/hr for 11-15 years. See Ex. J (Burdge, United States Consumer

Law        Attorney        Fee        Survey        Report         2015-2016,         available       at

https://www.nclc.org/images/pdf/litigation/tools/atty-fee-survey-2015-2016.pdf (last accessed

April 1, 2020)). The requested rates and the survey data comparisons are as follows:

                     Attorney           Years of       Avg Rate (per Austin,    Requested
                                         Exp.            TX survey data)          Rate
            Michael Wood                   6                  $375                $372
            Celetha Chatman                5                  $350                $335
            Robert Zimmer                  5                  $350                $325
            Amy Clark                     18                  $550                $400
            Daniel Brown                  11                  $510                $425

        In addition, the reasonableness of the requested rates is supported by expert testimony from

attorneys in the local community and experienced consumer attorneys. See Ex. G, at ¶¶3-7; Ex. H.

at ¶¶3-8; Ex. I, at ¶¶10-14.


                                                   8
        Case 1:16-cv-00572-RP Document 108 Filed 04/06/20 Page 10 of 12




       The consumer law survey data and supporting declarations are a more reliable evidence of

the reasonableness of the requested rates than comparable rates charged by non-consumer

attorneys. The reasonableness of the hourly rate is based on “any appropriate hourly rate in the

community for the work at issue.” Smith & Fuller, P.A. v. Cooper Tire & Rubber Co., 685 F.3d

486, 490 (5th Cir. 2012) (citations omitted, emphasis added). The “community for the work at

issue” here consists of consumer plaintiff’s attorneys. Consumer plaintiffs’ attorneys take on

substantial risk of non-payment for their work, a contingent risk not shared by defense counsel,

divorce lawyers, are other attorneys charging hourly rates that are paid periodically regardless of

the result. It is thus improper to compare Plaintiffs’ attorneys’ hourly rates to other Austin, Texas

attorneys that practice non-consumer law or who primarily act as defense counsel.

       C.      The Johnson Factors Support the Requested Fee Award

       Having arrived at the lodestar calculation, the Court then considers the twelve Johnson to

determine whether the lodestar should be adjusted upwards or downwards. Those factors are as

follows: (1) the time and labor required; (2) the novelty and difficulty of the question; (3) the skill

to perform the legal service properly; (4) the preclusion of other employment; (5) the customary

fee; (6) whether the fee is contingent; (7) any time limitations; (8) the amount involved and the

degree of success obtained; (9) the qualifications of plaintiff’s attorney; (10) the undesirability of

the case; (11) the professional relationship with the client; and (12) fee awards in similar cases.

Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974).

       The “degree of success obtained” is the most important consideration. Hensley, 461 U.S.

at 436; Singer v. City of Waco, Tex., 324 F.3d 813, 829 (5th Cir. 2003) (citing Romaguera v.

Gegenheimer, 162 F.3d 893, 896 (5th Cir. 1998)). “Success is not measured only by the amount

of recovery but also in terms of the significance of the legal issue on which the plaintiff prevailed



                                                  9
        Case 1:16-cv-00572-RP Document 108 Filed 04/06/20 Page 11 of 12




and the public purpose the litigation served.” Morales v. City of San Rafael, 96 F.3d 359, 365, as

amended on denial of rehearing and rehearing en banc, 108 F.3d 981 (9th Cir. 1997).

        Here, Plaintiff’s attorneys achieved remarkable success. In the face of strenuous

opposition—with opposing counsel threatening sanctions and claiming the case was both

fabricated and entirely frivolous—they obtained a verdict of $61,000 in only statutory damages.

This high-dollar verdict indicates that Plaintiff’s attorneys proved not only that Defendants had

violated the law, but that such violations merited substantial punishment. Then, when the verdict

was overturned, they prevailed on appeal to the Fifth Circuit.

        Plaintiff’s success also vindicated an important consumer right that the debt collection

industry violates routinely and en masse. Congress specifically prohibited “the failure [of a debt

collector] to communicate that a disputed debt is disputed [to a credit reporting agency].” 15 U.S.C.

§ 1692e(8). The Fifth Circuit has said such misconduct creates “a real risk of financial harm caused

by an inaccurate credit rating.” Sayles v. Advanced Recovery Sys., Inc., 865 F.3d 246, 250 (5th Cir.

2017). Plaintiff’s high degree of success thus encompasses both a high-dollar award for a statutory

damages case, and the vindication of an important consumer right that is often overlooked or

ignored by the debt collection industry. This Johnson factor merits an increase to the lodestar.

Plaintiff thus requests that, to the extent the Court reduces the billed hours or hourly rates requested

by Plaintiff’s attorneys, the Court applies this Johnson factor to award Plaintiff’s attorneys the full

amount of the fees requested.

                                           CONCLUSION

        Plaintiff requests that the court enter judgment for his attorneys’ fees and costs as follows:

        1.      Attorneys’ Fees                                         $106,101.50

        2.      Filing Fees and Costs:                                  $1,476.49

        TOTAL:                                                          $107,577.99
                                                  10
        Case 1:16-cv-00572-RP Document 108 Filed 04/06/20 Page 12 of 12




                                                 Respectfully submitted,
                                                 By: /s/ Robert Zimmer
                                                 One of Plaintiff’s Attorneys

 Celetha Chatman                                 Robert Zimmer
 Michael Wood                                    Zimmer & Associates
 Community Lawyers, LLC.                         1108 Lavaca Street, Suite 110-187
 20 N. Clark Street, Suite 3100                  Austin, TX 78701
 Chicago, IL 60602                               P/F: 512.434.0306
 P: (312)757-1880                                zimmerlawTX@gmail.com
 F: (312)476-1362
 cchatman@communitylawyersgroup.com              Amy E. Clark
 mwood@communitylawyersgroup.com                 State of Texas Bar Number: 24043761
                                                 Amy Clark
                                                 Texas RioGrande Legal Aid
                                                 4920 N. IH-35
                                                 Austin, TX 78751
                                                 P: (512) 850-5290
                                                 F: (626) 737-6030
                                                 amy@amyclarklaw.com




                               CERTIFICATE OF SERVICE

       I, Robert Zimmer, an attorney, hereby certify that on April 7, 2020, I electronically filed

the foregoing document using the CM/ECF system, which will send notification of such filing to

all attorneys of record.

                                                    /s/ Robert Zimmer
                                                    Robert Zimmer
